 MEMO ENDORSED                                             December 11, 2019



VIA ECF                                             USDC SDNY
                                                    DOCUMENT
The Honorable Valerie E. Caproni                    ELECTRONICALLY FILED
United States District Court                        DOC #:
Southern District of New York                       DATE FILED: 12/11/2019
40 Foley Square
New York, NY 10007


      RE:    United States v. Joseph Fredrick
             19 Cr 806 (VEC)


Dear Judge Caproni:

      I write to with the consent of the Government to request that the Court
extend the motion deadline in this case by one week, to December 20, 2019. The
Government and Mr. Fredrick are in agreement on a plea deal, but the Government
needs time to prepare the paperwork and the defense needs time to review it with
Mr. Fredrick. In the event that the deal is not acceptable (although both parties
think it will be), the defense respectfully requests the ability to still file motions.

                                       Respectfully submitted,


                                       Ian Marcus Amelkin
                                       Assistant Federal Defender
                                       52 Duane Street, 10th Floor
                                       New York, NY 10007
                                       (212) 417-8733
                                       ian_marcus_amelkin@fd.org
                                       Application GRANTED.
cc:   Dominic Gentile, Esq.
      Assistant U.S. Attorney          SO ORDERED.


                                                                  12/11/2019
                                       HON. VALERIE CAPRONI
                                       UNITED STATES DISTRICT JUDGE
